727 A.2d 929 (1999)
353 Md. 508
Frank G. SAMUELS
v.
James D. TSCHECHTELIN, et al.
No. 21, Sept. Term, 1999.
Court of Appeals of Maryland.
April 15, 1999.
Barry L. Steelman and Mark S. Dachille, Baltimore, for Petitioner.
Jacqueline W. Mintz, and Mark Davis, Assistant Attorneys General, Baltimore, for Respondents.
Submitted to BELL, C.J., and ELDRIDGE, RODOWSKY, CHASANOW, RAKER, WILNER and CATHELL, JJ.

PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 15th day of April, 1999,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed, and the case is remanded to the Court of Special Appeals with directions to dismiss the appeal. See Shoemaker v. Smith, 353 Md. 143, 725 A.2d 549 (1999). Costs in this Court and in the Court of *930 Special Appeals to be divided equally between the parties.